t c memo united_states tax_court francis lawrence and kathryn tenopir remkiewicz petitioners v commissioner of internal revenue respondent docket no filed date francis l remkiewicz pro_se andrew r moore for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the issue that remains for our consideration is whether petitioners are entitled to deduct any portion of attorney’s fees incurred in connection with the termination of employment and the pursuit of a civil rights action - - findings_of_fact petitioners resided in oakdale california at the time their petition was filed in this case francis l remkiewicz petitioner during date was employed by the board_of the lynwood school district as an assistant superintendent for business services petitioner who is caucasian wass supervised by an african american the senior management staff was composed exclusively of african americans and the school district board was composed of a majority of african americans petitioner believed that he was being discriminated against and he was concerned that his employment could be terminated although he believed himself to be qualified he was given substandard ratings bypassed in his line of authority or command and his responsibilities were relegated to african american employees who were subordinate to petitioner during date petitioner made a complaint about the perceived discrimination to the u s equal employment opportunity commission which in turn referred the matter to the california department of fair employment and housing which in turn notified petitioner’s school board the school board notified petitioner that they did not intend to reemploy him at the end of his 1-year term and offered him an opportunity to address the board during date petitioner expected to be terminated from his current position but hired an attorney for the purpose of protecting his employment reputation and to make sure that the termination of his employment did not jeopardize his potential for future employment the attorney attended the school board meeting at which petitioner’s performance evaluation and the intent not to reemploy him were the subject matter in particular petitioner sought to have the attorney attempt to limit any damaging information that might be available in connection with his past employment with the lynwood school district after representing petitioner at the board meeting petitioner’s attorney explained that the most effective approach for reaching their objectives would be to bring a discrimination action under title vii of the civil rights act of u s c secs 2000a to 2000b-2 ' petitioner’s complaint was filed on date in the united_states district_court central district of california alleging racial discrimination against him by the lynwood school district and its trustees petitioner obtained a position at the oakdale school district where the superintendent knew of his termination from the prior school district it was understood that the continuation of petitioner’s position with the oakdale district depended on his success in the final resolution of petitioner’s litigation as amended in see 504_us_229 ndollar_figure - against the lynwood school district the cause of action was based solely on the civil rights act of u s c secs 2000a to 2000b-2 petitioner alleged discrimination in placing him on administrative leave and not reviewing his employment agreement and he sought damages for emotional distress backpay punitive_damages attorney’s fees and the cost of his suit during the parties to the above-referenced litigation entered into a settlement agreement under which petitioner received damages of dollar_figure solely for emotional distress also during petitioner paid legal fees and costs in the total amount of dollar_figure for the legal representation concerning the termination of his employment with the lynwood district and the civil rights act litigation and its settlement on their u s individual_income_tax_return form_1040 for petitioners claimed on schedule a itemized_deductions the dollar_figure for legal fees and costs and respondent disallowed the claim of the dollar_figure in legal fees dollar_figure is attributable to the attorney’s efforts before the school board and to protect petitioner’s potential for future compensation as an employee opinion respondent agrees that petitioner’s dollar_figure settlement recovery is exempt from tax under sec_104 the all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the continued - - controversy here is whether petitioners are entitled to deduct any part of the legal fees and costs incurred in his legal representation before the school board and the subsequent civil rights legal action see eg rutt-hahn v commissioner tcmemo_1996_536 respondent however relies on sec_265 to support his determination that these otherwise allowable deductions may not be deducted if allocable or attributable to excludable income sec_265 in pertinent part provides sec_265 general_rule --no deduction shall be allowed for-- expenses --any amount otherwise allowable as a deduction which is allocable to one or more classes of income wholly exempt from the taxes imposed by this subtitle or any amount otherwise allowable under sec_212 relating to expenses for the production_of_income see also 87_tc_236 and cases cited therein affd 835_f2d_67 3d cir petitioners argue that the legal fees and costs were not attributable to the receipt of income that is exempted by sec_104 petitioner contends that his purpose in hiring the attorney continued tax_court rules_of_practice and procedure unless otherwise indicated petitioners sought the deduction on schedule a itemized_deductions and accordingly there is no dispute as to whether their deduction is subject_to the limitations connected with such deductions -- - was to protect his ability to earn income accordingly we must consider whether the legal fees are attributable to petitioner’s employment status and not to the tax-exempt_income sec_1_265-1 income_tax regs deals with the definition of the terms exempt and nonexempt_income for purposes of sec_265 sec_1_265-1 income_tax regs in pertinent part states that a ‘class of exempt income’ means any class of income whether or not any amount of income of such class is received or accrued wholly exempt from the taxes imposed by subtitle a of the code sec_1_265-1 income_tax regs defines nonexempt_income as any income which is reguired to be included in gross_income there is no question that petitioner’s lawsuit recovery was exempt_income likewise petitioner’s current and possibly his future compensation from employment would meet the definition for nonexempt_income set forth in the regulation in that regard in addition to the dollar_figure recovery petitioner’s attorney’s efforts permitted him to continue earning employee compensation both during the year under consideration and for future years ’ sec_1_265-1 income_tax regs provides for allocation of expenses between exempt and nonexempt sources of income as follows for the taxable_year under consideration petitioner reported almost dollar_figure in wages from employment in the oakdale school district - j- expenses and amounts otherwise allowable which are directly allocable to any class or classes of exempt_income shall be allocated thereto and expenses and amounts directly allocable to any class or classes of nonexempt_income shall be allocated thereto if an expense or amount otherwise allowable is indirectly allocable to both a class of nonexempt_income and a class of exempt_income a reasonable proportion thereof determined in light of all the facts and circumstances in each case shall be allocated to each initially petitioner hired the lawyer to protect his current employment and ensure his future employment and his ability to earn a living to the extent that the lawyer’s services dealt with those aspects the regulation permits allocation to nonexempt_income in that regard to the extent that any portion of the legal fee was attributable to the protection of petitioner’s employment status it may be deductible under sec_162 the dollar_figure of exempt_income was attributable to the lawyer’s efforts we have also found that dollar_figure of the dollar_figure in legal fees was attributable to the lawyer’s representation of petitioner before the school board and his efforts to protect petitioner’s current and potential for future employment accordingly respondent’s determination is sustained with respect to dollar_figure of the claimed legal fees and petitioners are entitled to a deduction of dollar_figure to reflect the foregoing decision will be entered under rule
